DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 7-11, and the further election of Species Group A, claims 1-4 of Group I in the reply filed on June 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected surface coated cutting tool and methods of producing the same, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 7, 2018; December 7, 2018; and, September 25, 2020 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,252,343.  Although the conflicting claims are not identical, claims 1-4 of the instant application are directed to an invention not patentably distinct from the invention recited in claims 1 and 4-6 of U.S. Patent No. 10,252,343, because said instant claims 1-4 fully encompass the limitations which are also recited in conflicting claims 1 and 4-6 of U.S. Patent No. 10,252,343.

Relevant Prior Art
WO 2016/047581 Al to Mitsubishi Materials Corp. (provided by Applicant) was cited in the International Search Report. Mitsubishi Materials Corp. teaches an exemplary embodiment entitled “coated tool 2” whose Al average content Xavg is 0.65 (Table 7). Mitsubishi Materials Corp. teaches the gas in the chemical vapor deposition device is periodically changed, and the compositions of Ti and Al are periodically changed (pars. [0011-12], [0028]). Mitsubishi Materials Corp. teaches further the average of the maximum values and the average of the minimum values of Al content X are each 0.21 (Table 7). Accordingly, Mitsubishi Materials Corp. teaches, if not at least suggests, the first layer having an Al atomic ratio of 0.6 or more and less than 1 and the second layer having an Al atomic ratio of less than 0.6 and 0.45 or more are alternately stacked (pars. [0011-12], [0028]; Table 7). Mitsubishi Materials Corp. teaches the average value of the cycles of the composition change in coated tool 2 is 35 nm 
WO 2015/147160 A1 to Mitsubishi Materials Corp. (copy of English language mechanical translation attached hereto) (hereinafter “Mitsubishi Materials Corp. II”) teaches a coated tool having a hard coating layer (See Abstract). Mitsubishi Materials Corp. II teaches the hard coating layer contains at least a composite nitride layer or a composite carbonitride layer of Ti and Al formed by a chemical vapor deposition method, and the composition of this layer is represented by a composition formula: (Ti1-xAlx) (page 6, first paragraph). Mitsubishi Materials Corp. II teaches the average content ratio Xavg of Al in the total amount of Ti and Al and the average content ratio Yavg, where Xavg and Yavg are both atomic ratios, in the total of C and N in C, satisfy 0.60 < Xavg < 0.95 and 0 < Yavg < 0.005, respectively (page 6, first paragraph). Mitsubishi Materials Corp. II teaches further the crystal grains having the cubic crystal structure in the crystal grains constituting the composite nitride layer or the composite carbonitride layer (page 6, first paragraph). Mitsubishi Materials Corp. II teaches the inclination angle formed by the normal of a tilt angle within the range of 0 to 45 degrees with respect to the normal direction among the tilt angles is divided for each pitch of 0.25 degrees and the tilt angles obtained by aggregating the frequencies existing in each section (page 6, first paragraph). In the number 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731